Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-23 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

	It is noted that the abstract begins with “Provided is”.  The examiner suggests its deletion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9, 11-19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl et al. (2015/0214303) in view of Godet et al. (2016/0233100).
	Ruhl discloses a method for forming an electrical contact for a graphene part (title) in which graphene or multi-layer graphene is selectively deposited on different metal substrate regions (0026) by chemical vapor deposition (0038).  However, the reference fails to teach an ion implantation region and an ion non-implantation region.
	Godet teaches a selective deposition using mask (title) in which ion implantation of a substrate is used to form implanted and non-implanted regions on a substrate prior to selective deposition (0082).  It would have been obvious to utilize an ion implantation region and an ion non-implantation region in the process of Ruhl with the expectation of success because Godet teaches of using different regions prior to selective deposition.
Regarding claim 3, Godet teaches less than about 5E16 ions/cm2 (0015).
Regarding claim 4, Godet teaches between 50 V and about 10,000 V (0064).
Regarding claims 5-6, the applicant requires ions promoting or inhibiting graphene growth, respectively.  Godet teaches ion implantation prior to selective deposition (0082).  To utilize ions promoting or inhibiting would have been obvious given Godet’s teaching of ion implantation before selective deposition.
Regarding claim 7, Godet teaches dopants (0009).
Regarding claim 8, Godet teaches boron and phosphorus (0062).
Regarding claim 9, Ruhl teaches a diffusion barrier (0044).
Regarding claim 11, Ruhl teaches a metal substrate (0026).
Regarding claim 12, Ruhl teaches a metal substrate (0026).
Regarding claim 13, Ruhl teaches plasma CVD (0047).
Regarding claim 14, Ruhl teaches a temperature between 500 and 1500oC (0053).
Regarding claim 15, Ruhl teaches a pressure between 50 and 200 Pa (0053).
Regarding claim 16, Ruhl teaches CH4, H2, and Ar (0042).
Regarding claim 17, Ruhl teaches CH4 (0042).
Regarding claim 18, Ruhl teaches Ar (0042).

In independent claim 19, the applicant requires transferring ions.  Godet teaches ion implantation (0082).
Regarding claims 21-22, the applicant requires growing graphene on a first region and second region, respectively.  Godet teaches ion implantation prior to selective deposition (0082).  To utilize a first region or a second region would have been obvious depending on the desired final product.
Regarding claim 23, Ruhl teaches a diffusion barrier (0044).

Claims 2, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl et al. (2015/0214303) in view of Godet et al. (2016/0233100) and further in view of KR 10-2018-0107557.  The combination of Ruhl/Godet fails to teach the appropriate ion.
KR’557 teaches a method manufacturing a graphene film (abstract) in which the substrate has an ion implantation process performed on it (abstract).  Specifically, carbon is implanted (claims).  It would have been obvious to utilize carbon in the combination with the expectation of success in the absence of a showing of unexpected results.
Regarding claim 20, KR’577 teaches carbon (claims).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ruhl et al. (2015/0214303) in view of Godet et al. (2016/0233100) and further in view of Bonilla et al. (2013/0302978).  The combination of Ruhl/Godet fails to teach the appropriate diffusion barrier.
Bonilla teaches a method of forming a graphene cap for a copper interconnect structures (title) which contain a diffusion barrier of metal nitride such as TaN (0042).  It would have been obvious to utilize TaN for the diffusion barrier in the combination with the expectation of success because Bonilla teaches of using TaN as a diffusion barrier.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        11/28/2022